Citation Nr: 1629833	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

2. Entitlement to service connection for a right hip disability, to include arthritis, and as secondary to a low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from December 1968 to July 1970, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the issues on appeal for additional development in January 2016. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's low back disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within the first post-service year.

2. The Veteran's right hip disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within the first post-service year, to include as secondary to a service-connected disability.






CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for a right hip disability, to include as secondary to a low back disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substantial Compliance with Prior Remand

The case was remanded in January 2016, to obtain additional development, to include a VA examination.  The remand directed the VA examiner to perform a comprehensive orthopedic and neurological examination and address the Veteran's reports and lay statements of record as to pain and limping post-service.  A VA examination and opinion were completed and associated with the claims file in March 2016. The Board finds there has been substantial compliance with the January 2016 remand. 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VA issued a notice letter in July 2008, prior to the initial unfavorable adjudication in November 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide. 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. In addition, identified private treatment records have been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in January 2008 and March 2016. 

The examination and opinion in January 2008 was inadequate. The examination was incomplete as the examiner failed to make any further inquiry into the possibility of a neurological disability, based on the evidence of record. The examiner failed to consider the lay statements in the claims file regarding the Veteran's ongoing pain and symptoms since service, and based the opinion on a lack of treatment post-service until 2002.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). 

To correct the inadequate examination and opinion, the Veteran was afforded a second VA examination and opinion in March 2016. The examination and opinions in March 2016 were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for a low back disability and service connection for a right hip disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided an adequate medical examination and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV. Analysis

The Veteran asserts he is entitled to service connection for a low back disability as a result of an in-service injury. In addition, the Veteran asserts he is entitled to  service connection for a right hip disability, to include secondary to a low back disability. Each claim for service connection will be discussed separately. For the reasons provided below, the Board finds that service connection for a low back disability and service connection for a right hip disability, to include secondary to a low back disability, is not warranted on a direct, presumptive or secondary basis. 





A. Low Back Disability 

First, the medical evidence of record reflects that the Veteran has been diagnosed with degenerative disc disease of the spine and therefore the first element for service connection (a current disability) has been met.

Concerning the second element, there is evidence of an in-service injury, event, or disease. The Veteran has consistently stated that he injured his back in Vietnam, in 1970, while filling and stacking sandbags. The Veteran reported being seen by the medic and later being evacuated to a field hospital after experiencing sharp pains in his lower back. See July 2008 statement. The Veteran also reported injuring his hip and leg in basic training. Id. STRs note treatment for a backache in December 1969, and diagnosis of a lumbosacral strain. See December 9, 1969 STR. Further, STRs from June 1970, note treatment for a severe paravertebral muscle spasm L-5-S-1 after an injury lifting sandbags. See June 6, 1970 STRs. The Veteran was placed on 5 days light duty, and diagnosed with a low back strain. Id.  

The Veteran's report of medical examination at separation is negative for any abnormalities or diagnosis of the spine.  See July 15, 1970 report of medical examination. At separation, the Veteran did report having a back injury since his last physical. Id. In light of the Veteran's consistent statements and the evidence of record, there is credible evidence indicating an in-service, event, injury or disease occurred. As such, the Board finds that an in-service event, injury or disease has been shown. 

Turning to the third element of service connection, the Board finds the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his active service. The Veteran has consistently stated that his current low back disability is a result of his in-service injury and is related to his active service. The Veteran is competent to report his symptoms and pain experienced in and since service; however, the Veteran is not competent to opine as to the presence of a causal relationship between his current low back disability and his injury in-service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, private treatment records note the Veteran sought treatment in June 2000 for back and abdominal pain and pain radiating to his right hip. See July 18, 2000 private treatment record. Private treatment records noted possible degenerative disc disease of the back, and an MRI noted L5-S1 median disk herniation. See July 21, 2000 MRI. 

VA treatment records associated with the claims file from 2008 forward note ongoing treatment and pain management related to the Veteran's low back pain. The Veteran reported low back pain radiating to his right lower extremity. See July 30, 2008 VA pain consult. The VA physician noted the Veteran had a diagnosis of lumbar spondylosis, with lumbosacral radiculopathy of the right lower extremity. Id. 

The Veteran was provided with a VA examination in January 2008. The VA examiner found that it was less likely than not that the Veteran's in-service low back strain caused or contributed to his current back disability. See January 2008 VA examination. The examiner found no relationship between the Veteran's active service and his current low back disability. The examiner based the opinion on a lack of treatment post-service until 2002. However, the examiner failed to consider the lay statements in the claims file regarding ongoing pain and symptoms since service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As a result, the Board finds this opinion is not entitled to probative weight. 

The Veteran was afforded a second VA examination in March 2016. The VA examiner found that it was less likely than not that the Veteran's current low back disability was incurred in or caused by his active service, including the June 1970 injury. See March 2016 VA examination. The examiner found that the Veteran does not have a peripheral nerve condition or peripheral neuropathy, as radiculopathy by definition is not a peripheral nerve disease.  The examiner reviewed the claims file and considered the Veteran's credible lay statements regarding symptoms post-service. The examiner found the Veteran's current low back disability to be degenerative and a function of chronic wear and tear and aging. The examiner noted the Veteran's current symptoms have no relationship to the muscle injury in-service noting there is no biomechanical or physiologic mechanism for such to occur. The examiner noted the Veteran's ongoing physical employment from 1973 until retirement in 2012. The examiner's opinion was well reasoned with sufficient supporting rationale, included clear conclusions, based on an accurate review of the claims file, medical literature and involved a thorough medical examination of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. Id.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current low back disability and his active service. The Veteran's lay statements regarding his in-service injury and symptoms are credible but as discussed above the Veteran is not competent to opine as to the presence of a causal relationship. Jandreau, 492 F.3d at 1377. VA and private treatment records associated with the claims file are silent for any indication that the Veteran's low back disability is related to service. The VA examination and opinion from March 2016, is highly probative and entitled to significant weight. Moreover, the competent and credible evidence of record does not support a finding of a causal connection between the Veteran's low back disability and his active service. Thus, the third element has not been met, and direct service connection for a low back disability is not warranted. 38 C.F.R. § 3.303.

The Board notes the Veteran's representative's argument in the June 2016 informal hearing presentation that "the veteran received treatment for his low back while on active duty, and it is therefore possible that his low back strain continues to cause him pain."  The Veterans of Foreign Wars then asks the Board to resolve all doubt in the Veteran's favor.  VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2015). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Next, the Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with degenerative arthritis, and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307, 3.309(a). However, the preponderance of the evidence is against finding that the Veteran's current low back disability manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). The Veteran separated in July 1970. The first evidence of record indicating the presence of degenerative changes in the low back was in June 2000 private treatment records, far exceeding the one year presumptive period, when the Veteran had treatment for a lumbar disc herniation. The Veteran was diagnosed with arthritis based on x-ray imaging in January 2008. 38 C.F.R. § 4.71a, DC. 5003 (requiring x-ray finding for diagnosis of degenerative arthritis). The Veteran and his wife reported symptoms post-service including ongoing back pain that has worsened in recent years, and resulted in missed work through the years. While the Veteran and his wife have consistently reported the Veteran has had pain in his low back since service, a diagnosis of arthritis requires X-ray imagining. The Veteran and his wife are competent to report his symptoms however; they are not competent to make a medical diagnosis of arthritis. Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's current low back arthritis did not manifest within the one year period after service.  Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. 
§§ 3.307, 3.309(a).  

Finally, the Veteran's low back disability cannot be service-connected on the basis of continuity of symptomology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, arthritis is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  However, continuity of symptomatology has not been shown in this case. The Veteran and his wife reported he has experienced symptoms post-service including ongoing back pain that has worsened in recent years, and is aggravated by physical activity which impacted the Veteran's employment in the construction field. While the Veteran and his wife have consistently reported the Veteran has had pain in his low back since service, and are competent to identify symptoms, such assertions are not probative in light of the conflicting evidence.  The earliest indication of treatment for a low back disability is in June 2000, in which the Veteran denied any history of trauma to his back. See June 14, 2000 private treatment record. Further, in May 2007, the Veteran reported rupturing a disc in his low back in the 1990s, and having intermittent back pain since. See May 16, 2007 private treatment record. 

There is no credible evidence that the Veteran's current DDD of the spine was present in-service, or thereafter until the Veteran sought treatment June 2000. In service, the Veteran received treatment for a severe paravertebral muscle spasm L-5-S-1 after an injury lifting sandbags, and was diagnosed with a low back strain. See June 6, 1970 STRs. The Board notes at separation, the Veteran did report having a back injury since his last physical. Id. However, the Veteran's report of medical examination at separation is negative for any abnormalities or diagnosis of the spine.  See July 15, 1970 report of medical examination. The VA examiner in March 2016 noted the Veteran's current low back disability to be degenerative and is a function of chronic wear and tear and aging, and this current low back disability has no relationship to the muscle injury in-service noting there is no biomechanical or physiologic mechanism for such to occur.  In light of these inconsistencies, the Board finds that the Veteran's statements that his current low back disability and symptoms of such began in-service and consistently continued thereafter are outweighed by the other evidence of record, including the negative physical examination at separation and the opinion of the VA examiner. As a result, service connection based on continuity of symptomology is not warranted. 38 C.F.R. § 3.307, 3.309(a); Walker, 708 F. 3d 1331.

Although the Veteran has established a current disability, and an in-service injury the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Right Hip Disability 

The Veteran contends he is entitled to service connection for a right hip disability, to include as secondary to his low back disability. For the reasons provided below, the Board finds that service connection for a right hip disability, to include secondary to a low back disability, is not warranted on a direct, secondary or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has a current diagnosis of mild bilateral hip osteoarthritis, and therefore the first element for service connection (a current disability) has been met. See March 2016 VA examination. 

Concerning the second element, there is evidence of an in-service injury, event, or disease. The Veteran has consistently stated that he injured his leg and hip in basic training. See July 2008 statement. The Veteran reported being treated and given a boot with a thick sole to wear during basic training. Id. The Veteran's STRs noted treatment in February 1969 and referral to the podiatry clinic for foot pain. See February 19, 1969. 

The Veteran's report of medical examination at separation is negative for any complaints and abnormalities of the lower extremities and musculoskeletal system or right hip. See July 15, 1970 report of medical examination. Regardless, the Board notes the Veteran's consistent statements regarding hip pain since service, which he is competent to report. In light of the Veteran's consistent statements and the evidence of record there is credible evidence indicating there was an in-service event, injury or disease and thus the second element of direct service connection has been met. 
Turning to the third element of service connection, the Board finds the preponderance of the evidence is against a finding that the Veteran's right hip disability is causally related to his active service. The Veteran has consistently stated that his right hip disability is a result of his injury in-service and is related to his active service. The Veteran, his wife and a fellow service member have reported that the Veteran was injured in-service and complained of foot and ankle pain. See July 2008 statements. The Veteran, is competent to report his symptoms and pain experienced in and since service, however the Veteran is not competent to opine as to the presence of a causal relationship between his current right hip disability and his injury in-service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, private treatment records note the Veteran sought treatment in June 2000 for back pain and pain in his right hip radiating to his groin and back. See July 18, 2000 private treatment record. Treatment records noted treatment for a hernia, as the Veteran had pain when lifting and straining. See May 2, 2002 treatment record. Private treatment records noted ongoing pain in the right inguinal area, which the physician noted may be attributed to arthritis in his hip. See May 16, 2007 private treatment record.  

VA treatment records associated with the claims file from 2008 forward note ongoing treatment and pain management related to the Veteran's right hip pain and pain radiating from his back.  The Veteran reported ongoing low back pain radiating to his right lower extremity. See July 30, 2008 VA pain consult. The VA physician noted lumbar spondylosis, with lumbosacral radiculopathy of the right lower extremity. Id. Treatment records note ongoing fatigue and joint pain in the Veteran's right hip. See June 29, 2015 treatment note. 

The Veteran was provided with a VA examination in January 2008. The VA examiner found that it was less likely than not that the Veteran's right hip disability was related to active service. See January 2008 VA examination. The examiner noted no "biomechanical" disability in the hip but failed to consider a potential neurological disability, after potentially noting such. However, the examiner based the opinion on a lack of treatment post-service until 2002, and failed to consider the lay statements in the claims file regarding ongoing pain and symptoms since service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As a result, the Board finds this opinion is not entitled to probative weight. 

To correct the inadequate examination and opinion, the Veteran was afforded a second VA examination in March 2016. The examiner found that the Veteran's right hip disability was less likely than not incurred in or caused by an in-service, injury, event or illness. See March 2016 VA examination. The examiner noted reviewing the claims file and the Veteran's credible statements regarding his pain and ongoing limping. The examiner noted that radiculopathy is not a neurological condition, but rather is a back disability involving damage to the spinal nerve that results in symptoms often felt in the hip. The examiner attributed the Veteran's mild bilateral hip osteoarthrosis to chronic wear and tear and aging. The examiner noted that such is not related to the Veteran's reported right hip symptoms which are radicular in nature. In addition, the examiner noted that this degenerative condition as a result of chronic wear and tear is unrelated to any trauma or specific event in-service. Id. The examiner's opinion was well reasoned with sufficient supporting rationale, included clear conclusions, based on an accurate review of the claims file, and involved a thorough medical examination of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such the examination and opinion is of high probative value. Id.   

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's right hip disability and his active service. The Veteran's lay statements regarding his in-service injury and symptoms are credible but as discussed above the Veteran is not competent to opine as to the presence of a causal relationship. Jandreau, 492 F.3d at 1377. VA and private treatment records associated with the claims file are silent for any indication that the Veteran's right hip disability is related to service. The VA examination and opinion from March 2016, is highly probative and entitled to significant weight. Moreover, the competent and credible evidence of record does not support a finding of a causal connection between the Veteran's right hip disability and his active service. Thus, the third element has not been met, and direct service connection for a right hip disability is not warranted. 38 C.F.R. § 3.303.

Next, secondary service connection for a right hip disability as secondary to a low back disability is not warranted. See 38 C.F.R. § 3.310.  First, secondary service connection requires evidence of a current disability. The Veteran has a diagnosis of mild bilateral hip osteoarthritis. 

Next, secondary service connection requires proof of a current service-connected disability. The records show that the Veteran is service-connected for posttraumatic stress disorder (PTSD), a bilateral sensorineural hearing loss disability and tinnitus. The Veteran has not claimed that any of his service-connected disabilities have contributed to or aggravated his right hip disability. As discussed above, the Veteran is not service-connected for a low back disability, as denied herein. As such the second element of secondary service connection is not met.  Therefore, while the Veteran does have a current right hip disability, secondary service connection requires proof that the current disability was proximately due to or the result of a service-connected disability, and the Veteran is not service-connected for a low back disability. Therefore, secondary service connection is not warranted.

Finally, the Veteran's right hip disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with degenerative arthritis, and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307, 3.309(a). However, the preponderance of the evidence is against finding that the Veteran's right hip disability manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). Post-service treatment records are silent for complaints of hip pain or diagnosis of a hip disability until July 2000 when the Veteran had treatment for a diagnosis of a lumbar disc herniation, far exceeding the one year presumptive period. While the Veteran was diagnosed with a lumbar strain, in 1970, in-service, there was no indication of such at separation from service in July 1970. The Veteran was diagnosed with arthritis, of the hips, based on x-ray imaging in January 2008. 38 C.F.R. § 4.71a, DC. 5003 (requiring x-ray finding for diagnosis of degenerative arthritis). While the Veteran and his wife have consistently reported the Veteran has had pain in his right hip since service, a diagnosis of arthritis requires X-ray imagining. The Veteran and his wife are competent to report his symptoms however; they are not competent to make a medical diagnosis. Jandreau, 492 F.3d at 1377. The Board finds that the Veteran's right hip disability did not manifest within the one year period after service.  Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  

Lastly, the Veteran's right hip disability cannot be service-connected on the basis of continuity of symptomology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, arthritis is a listed chronic disease and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. The Veteran and his wife reported he has experienced continuous symptoms post-service including ongoing back, leg and hip pain that has worsened in recent years, and is aggravated by physical activity which impacted the Veteran's employment in the construction field. The Veteran has consistently stated that he injured his leg and hip in basic training. See July 2008 statement. While the Veteran and his wife have consistently reported the Veteran has had pain in his right hip since service, and are competent to identify symptoms, such assertions are not probative in light of the conflicting evidence.  The earliest indication of treatment for a low back and hip disability is in June 2000, in which the Veteran denied any history of trauma to his back. See June 14, 2000 private treatment record. In May 2007, treatment records noted ongoing pain in the right inguinal area, which the physician noted may be attributed to arthritis in the Veteran's hip. See May 16, 2007 private treatment record. There is no evidence that the Veteran's mild bilateral hip osteoarthritis was present in-service, or thereafter until the Veteran sought treatment June 2000. In-service the Veteran reported being treated and given a boot with a thick sole to wear during basic training. Id. The Veteran's STRs noted treatment in February 1969 and referral to the podiatry clinic for foot pain. See February 19, 1969. The Board notes at separation, the report of medical examination is negative for any complaints and abnormalities of the lower extremities and musculoskeletal system or right hip. See July 15, 1970 report of medical examination. The VA examiner in March 2016 attributed the Veteran's current mild bilateral hip osteoarthritis to chronic wear and tear and aging, and is unrelated to any trauma or specific event in-service. In light of these inconsistencies, the Board finds that the Veteran's statements that his current right hip disability and symptoms of such began in-service and continued thereafter are outweighed by the other evidence of record, including the negative physical examination at separation and the opinion of the VA examiner. As a result, service connection based on continuity of symptomology is not warranted. 38 C.F.R. § 3.307, 3.309(a); Walker, 708 F. 3d 1331.

Although the Veteran has established a current disability, and an in-service injury the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a low back disability, is denied. 



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


